Gray, C. J.
There being no report of the evidence, the only question open upon the record is whether the decree is warranted by the allegations of the bill. Stanley v. Stark, 115 Mass. 259 *49The bill is brought by the administrator with the will annexed, appointed in this Commonwealth, of Dromel, a citizen of France; sets forth in detail the trust upon which Joseph Iasigi held, and had invested in shares of the defendant corporation, a sum belonging to Dromel at the time of his death; alleges that Dromel by his will according to the laws of France bequeathed all his property to his widow and daughter, and that they have requested the executors of Iasigi to transfer these shares to the plaintiff; shows that the corporation had notice upon the face of the certificate that Iasigi held the shares as a trustee; and alleges that the plaintiff, with the concurrence of Iasigi’s executors, has demanded a transfer of the shares, and given notice and offered evidence of the actual trust, but that the corporation has refused to allow any transfer of the shares, except under an order or decree of court.
Upon the allegations of the bill, if supported by evidence, the judge who heard the cause might well be of opinion that the corporation could easily have satisfied itself of the truth of the facts, and of its obligation to make the transfer demanded, if it had been willing to examine the evidence offered; and that its absolute refusal to make any transfer whatever, except under a decree of court, was unreasonable and vexatious. Under such circumstances, even a trustee should be charged with the costs of a suit which his conduct has made necessary to be brought against him. Penfold v. Pouch, 4 Hare, 271. Pirmin v. Pulham, 2 DeG. & Sm. 99. Taylor v. Powlen, L. R. 4 Ch. 697. And we are not required to consider how far a corporation can- be deemed a trustee as against the owners of its shares, or how far an appeal can be entertained in equity upon the question of costs only.

Pecree affirmed, with costs.